NIX, Chief Justice,
dissenting.
The majority in essence states that a decision not to exercise jurisdiction by the Human Relations Commission is of a non-adjudicative nature and, therefore, not properly subject to judicial review. With that premise, I am in full accord. The personal or property rights of the disappointed claimant are not affected. 2 Pa.C.S. § 101. The complainant is free to proceed in the Court of Common Pleas under section 12(c) of the Human Relations Act, Act of October 27, 1955, P.L. 744, as amended, 43 P.S. § 962(c), or under section 1983 of the Civil Rights Act, 42 U.S.C. § 1983. The majority opinion then proceeds to discuss the question as to whether or not there was in fact an exercise of discretion. I can find no basis in this record for such an inquiry since it is clear that there was a determination that the Commission, after investigation, would take no further action. That decision is the reason for this very law suit. To proceed further from this point is in fact a review of the manner in which that discretion was exercised which should not be the subject of judicial inquiry. A basic principle of administrative law is to give deference to the administrative agency. It would appear, therefore, that there would be no need for any further inquiry as to the manner in which the decision was reached.
ZAPPALA and PAPADAKOS, JJ., join in this dissenting opinion.